Citation Nr: 0105338	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  94-29 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear. 

2.  Entitlement to service connection for a low back 
disability. 

3.  Entitlement to special monthly compensation (SMC) on 
account of the need for regular aid and attendance or because 
of being housebound.


WITNESSES AT HEARING ON APPEAL

Veteran and A.M.H.


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
February 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1991 RO decision that denied the 
veteran's claims of service connection for hearing loss in 
the left ear and a low back disability.  In June 1996 and 
September 1999, the Board remanded the veteran's claims to 
the RO for additional development.  This matter also arises 
from a September 1999 RO decision that denied a claim of SMC 
on account of the need for regular aid and attendance or 
because of being housebound.  On January 30, 2001, the Board 
remanded all three of the veteran's claims to the RO for 
further development.


ORDER TO VACATE


As issued, the Board's decision of January 30, 2001, includes 
irregularities.  An appellate decision may be vacated by the 
Board at any time upon request of an appellant or his or her 
representative, or on the Board's own motion, on the grounds 
of denial of due process.  38 C.F.R. § 20.904(a).  The Board 
now orders that the January 30, 2001, remand is VACATED.  Id.  
The issues on appeal will be the subject of a new Board 
decision. 



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

 

